NUMBERS
13-05-578-CV
13-07-227-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



LOS CUCOS MEXICAN CAFÉ, INC.,	Appellant,


v.

SEFERINO PEREZ,	Appellees.


On appeal from the 24th District Court
of Calhoun County, Texas.



MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam


	Appellant, Los Cucos Mexican Café, Inc., perfected an appeal from a judgment
entered by the 24th District Court of Calhoun County, Texas, in cause number 2004-3-14551.  Appellant filed a motion requesting that this Court sever and dismiss
appellee, Seferino Perez, from this appeal.  Appellant states that appellant and appellee
have reached an agreement to settle and compromise their differences in this suit.  
Appellant's appeal against appellee, Seferino Perez, is severed from the original appeal
and is docketed under cause number 13-07-227-CV.
	Having considered appellee's motion to dismiss the appeal and the documents
on file, this Court is of the opinion that the motion should be granted.  The motion to
dismiss appellant's appeal against appellee, Seferino Perez, is hereby granted.  The
appeal against appellee, Seferino Perez, in cause number 13-07-227-CV is ordered
DISMISSED.  The remaining issues in the appeal will remain docketed under cause
number 13-05-578-CV.
								PER CURIAM

Memorandum Opinion delivered and filed
this the 19th day of April, 2007.